In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated June 29, 2011, as denied that branch of his motion which was for leave to renew his prior motion to enter a judgment against the defendant Encore Development, Inc., upon that defendant’s default in appearing and answering the complaint, which had been denied in an order of the same court dated August 23, 2010.
*755Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in the companion appeal (see Wassertheil v Elburg, LLC, 94 AD3d 753 [2012] [decided herewith]). Rivera, J.P, Leventhal, Roman and Cohen, JJ., concur.